DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0932176 to Bak in view of Murayama et al. JP 08-33444 and JP 2003-70402 to Iwasa or Stout 3,653,145 or JP 2003-73212 to Miyawaki et al.
In regard to claim 1, Bak discloses an insect trapping unit comprising an adhesive sheet (120) transparent to ultraviolet rays (120 made of transparent material comprising a material of the acryl group, rubber group, and silicone group); and a reflective member (110) configured to reflect ultraviolet ray transmitted through the adhesive sheet in a direction for the reflected ultraviolet ray to transmit through the adhesive sheet again (110 is positioned behind the adhesive sheet to reflect any light that has passed through 120 to thereafter reflect off of 110 and then back through 120), wherein the adhesive sheet comprises:  an adhesive (120) including an agent (luminance material 121 irradiates the sunlight or the light of the electric lamp by absorbing the light and emitting it thereafter, the material comprising zinc sulfide + copper + silicon oxide potassium), wherein the reflective member (110) comprises a reflective surface (flat board 110 is the reflector) opposed to a back surface of the adhesive (120), but does not disclose a base body or the base body including a fluorescent whitening agent inside or an adhesive arranged as a layer on a front surface of the base body.  Murayama et al. disclose an insect trapping unit comprising an adhesive sheet (10-11 in Fig. 5) transparent to ultraviolet rays (11 of transparent resin film that does not absorb light having a wavelength of 350 to 400 nm such as polybutene), wherein the adhesive sheet comprises a base body (10) including a fluorescent agent inside (fluorescent sheet 10 with phosphor); and an adhesive (11) arranged as a layer on a front surface of the base body (upper face of 10), wherein the pressure-sensitive adhesive sheet (11) may be used by positioning on the surface of fluorescent sheet (10), and after catching pests, only the pressure-sensitive adhesive sheet (11) may be replaced.  It would have been obvious to one of ordinary skill in the art to modify the insect trapping unit of Bak such that it comprises a base body including a fluorescent agent inside and an adhesive arranged as a layer on a front surface of the base body in view of Murayama et al. in order to provide a base body that remain so that only the adhesive layer is required to be replaced when a large number of insect pests have adhere to the adhesive sheet so that only the adhesive layer must be replaced which is less expensive than an adhesive layer combined with a light manipulating agent mixed therein.  Bak and Murayama et al. do not disclose the base body including a fluorescent whitening agent inside.  Iwasa discloses an insect-capturing tool (1) with three ultraviolet LEDs (3 emit ultraviolet rays from about 360 nm to about 400 nm) on a vertically standing part thereof and an insect-capturing paper (5) having adhesive property and a cover (4) formed of transparent acrylic resin on a horizontal part thereof, wherein the cover is obtained by mixing a fluorescent material generating a blue light on receiving the ultraviolet light.  Stout discloses an insect trapping unit comprising an adhesive surface (adhesive coating) on a sheet (1) which is coated on one side with ink, lacquer, or other material which is a good reflector of incident ultraviolet light, and preferably has the characteristics of daylight fluorescence or good reflectivity of ultraviolet light (see col. 1, line 12 to col. 2, line 72).  Miyawaki et al. disclose a fluorescent whitening agent (stilbene derivatives, benzidene derivatives, coumarin derivatives, diaminodibenzothiophene dioxides, Kayaphor and the like; see para. 0014 of the translation) being added to an adhesive, wherein the compounded adhesive spray was applied to a sheet (see paras. 0020 & 0032 of the translation), wherein the fluorescent whitening agent converts ultraviolet light obtained from sunlight into a wavelength from purple to blue (380 nm to 520 nm) for increased attraction effect for insects seeking out these wavelengths.  It would have been obvious to one of ordinary skill in the art to modify the base body of Bak and Murayama et al. such that it includes a fluorescent whitening agent in view of Iwasa, Stout, or Miyawaki et al. in order to provide a visual attractant enhancement to the adhesive sheet which will draw insects attracted to the ultraviolet wavelength spectrum to be effectively captured upon the adhesive.
In regard to claim 2, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein the base body (20 of Bak, 10 of Murayama et al.) comprises a paper transparent to the ultraviolet rays (20 of Bak), wherein the paper comprises:  the fluorescent whitening agent (Iwasa, Stout, or Miyawaki et al.) inside the paper; the front surface (front surface of 10 of Murayama et al.) on which the adhesive (11 of Murayama et al.) is arranged as a layer; and the back surface (back surface of 20 of Bak) to which the reflective member (110 of Bak) is opposed, and wherein the adhesive comprises a surface that is an adhesive surface (11 of Murayama et al.) of the adhesive sheet.
In regard to claim 3, Bak, Murayama et al. and Iwasa, Stout, or Miyawaki et al. disclose wherein the reflective member (110 of Bak) comprises an aluminum member (aluminum foil; see bottom of page 5 of the translation of Bak).
In regard to claim 4, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein the reflective member (110 of Bak) comprises an aluminum foil (see bottom of page 5 of the translation of Bak), and wherein the aluminum foil is fixed on the back surface of the adhesive sheet (aluminum foil is formed on upper side of 110 facing 120 since 120 has transparency for the configuration of the reflector of Bak).
In regard to claim 5, Bak, Murayama et al, and Iwasa, Stout, or Miyawaki et al. disclose wherein an entirety of the fluorescent whitening agent (121 of Bak; fluorescent whitening agent of Iwasa, Stout or Miyawaki et al.) is dispersed inside the base body (120 of Bak as shown in Fig. 2).
In regard to claim 6, Bak and Iwasa, Stout, or Miyawaki et al. disclose wherein the adhesive (11 of Murayama et al.) is disposed on an entirety of the surface of the paper (10 of Murayama et al.; 11 is shown in Fig. 5 of Murayama et al. as extending over the entire surface of 10).
In regard to claim 7, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein the fluorescent whitening agent (121 of Bak; fluorescent whitening agent of Iwasa, Stout or Miyawaki et al.) is configured to excite the ultraviolet rays to emit visible rays (Iwasa, Stout or Miyawaki et al.).
In regard to claim 8, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein the adhesive sheet (120 of Bak; 11 of Murayama et al.) converts the ultraviolet rays, which are irradiated to the adhesive surface, to a blue ray by an interaction between the ultraviolet rays and the fluorescent whitening agent (121 of Bak; fluorescent whitening agent of Iwasa, Stout or Miyawaki et al.) is configured to excite the ultraviolet rays to emit visible rays (Iwasa, Stout or Miyawaki et al.).
	In regard to claim 9, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein, in the base body of the adhesive sheet (120 of Bak; 10 of Murayama et al.), the fluorescent whitening agent (121 of Bak; fluorescent whitening agent of Iwasa, Stout or Miyawaki et al.) is configured to excite the ultraviolet rays to emit visible rays (Iwasa, Stout or Miyawaki et al.) converts the ultraviolet rays, which are irradiated to the adhesive surface, to a blue ray.
	In regard to claim 10, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein, prior to that the ultraviolet rays reach to the reflective member (110 of Bak), the fluorescent whitening agent (121 of Bak; fluorescent whitening agent of Iwasa, Stout or Miyawaki et al.) is configured to excite the ultraviolet rays to emit visible rays (Iwasa, Stout or Miyawaki et al.) converts a portion of the ultraviolet rays to a blue ray (oncoming ultraviolet rays that pass through 120 of Bak & 11 of Murayama et al. will interact with the agent 121 of Bak and the agent of Iwasa, Stout, or Miyawaki et al.).
	In regard to claim 11, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein, after that the ultraviolet rays are reflected from the reflective surface (110 of Bak), the fluorescent whitening agent (121 of Bak; fluorescent whitening agent of Iwasa, Stout or Miyawaki et al.) converts another portion (the ultraviolet rays that reflect off of 110 of Bak are converted once they pass through 120 of Bak and the agent of Iwasa, Stout, or Miyawaki et al.) of the ultraviolet rays to the blue ray.
is configured to excite the ultraviolet rays to emit visible rays (Iwasa, Stout or Miyawaki et al.) converts another portion of the ultraviolet rays to the blue ray.
	In regard to claim 12, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein said another portion of the ultraviolet rays (uv rays which pass through 120 of Bak without encountering 121 of Bak and which solely are incident upon 110 of Bak) is reflected from a surface of the reflective member (110 of Bak) before being converted to the blue ray.
In regard to claim 13, Bak, Murayama et al., and Iwasa, Stout, or Miyawaki et al. disclose wherein the reflective member (110 of Bak) reflects the ultraviolet rays without converting the ultraviolet rays to a blue ray (110 of Bak is aluminum foil).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA